DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: claims 1 and 20 both set forth the parameter of the second sheet-like component/second component having a density less than the first density of the first sheet-like component/first component (line 5 of claim 1 and lines 4-5 of claim 20 ), however, this parameter was never disclosed in the originally filed specification of the current application at hand; in fact, the opposite is mentioned in the originally filed specification in paragraph [0112].

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, which sets forth the parameter of the first sheet-like component having a first density and a first tensile modulus of about 5-50 MPa, and the second sheet-like component having a second density less than the first density and a tensile modulus greater than the first tensile modulus, however, this parameter is found to be confusing; specifically, it is not clear how exactly the second sheet-like component can have a tensile modulus greater than the tensile modulus of the first sheet-like component, but also have a density less than that of the first sheet-like component.  Structurally/mechanically, this does not make sense and would seem to be counteractive to one having ordinary skill in the art.  Furthermore, the originally filed specification, of the current application at hand does not aid in clarify how this parameter could be achieved, since it is completely silent regarding the parameter; in fact, the opposite is actually mentioned in the originally filed specification in paragraph [0112] which states that the second component is the “high strength component” and that “the second component 52 may be formed of the same material as the first component 50, but have a higher density” (emphasis added). Thus, one having ordinary skill in the art would not reasonably be appraised of the scope of the invention, thereby rendering the claim indefinite.
Regarding claim 8, which recites the limitation “the first and/or second initial tensile strengths”, on lines 2-3; there is insufficient antecedent basis for this limitation in the claim.  In order to overcome this rejection, and keep claim terminology consistent, it is suggested the word “strengths” be deleted and replace with the word “modulus”.  
Regarding claim 9, which recites the limitations “the first initial tensile strength”, on lines 2-3, and “the second initial tensile strength”, on line 4; there is insufficient antecedent basis for these limitations in the claim.  In order to overcome this rejection, and keep claim terminology consistent, it is suggested the word “strength”, in both the above mentioned limitations, be deleted and replace with the word “modulus”.  
Regarding claim 13, which recites the limitation “the supraspinatus tendon”, on the last line of the claim; there is insufficient antecedent basis for this limitation in the claim.  In order to overcome this rejection, it is suggested the word “supraspinatus” be deleted.  
Regarding claim 20, which recites the limitation “the first and/or second initial tensile strengths”, on lines 9-10; there is insufficient antecedent basis for this limitation in the claim.  In order to overcome this issue, and keep claim terminology consistent, it is suggested the word “strengths” be deleted and replace with the word “modulus”.  Furthermore, as similarly mentioned above regarding claim 1, claim 20 also sets forth that the first component has a first density, a first tensile modulus and a plurality of pores, and the second component has a second density less than the first density and a tensile modulus greater than the first tensile modulus, however, this parameter is found to be confusing; specifically, it is not clear how exactly the second component can have a tensile modulus greater than the tensile modulus of the first component, but also have a density less than that of the first component. Structurally/mechanically, this does not make sense and would seem to be counteractive to one having ordinary skill in the art.  Moreover, the originally filed specification, of the current application at hand does not aid in clarify how this parameter could be achieved, since it is completely silent regarding the parameter; in fact, the opposite is actually mentioned in the originally filed specification in paragraph [0112] which states that the second component is the “high strength component” and that “the second component 52 may be formed of the same material as the first component 50, but have a higher density” (emphasis added). Thus, one having ordinary skill in the art would not reasonably be appraised of the scope of the invention, thereby rendering the claim indefinite.

Examiner’s Notes
It is to be noted that in device/apparatus claims only the claimed structure of the final device bears patentable weight, and intended use/functional language is considered to the extent that it further defines the claimed structure of the final device. 
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant(s). Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant(s) fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 13, 17, 18 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Van Kampen et al. (US PG Pub. 2011/0224702), as disclosed in the IDS dated 03/19/2021, hereinafter Van Kampen.
Regarding claim 13, Van Kampen discloses a tendon repair implant (25/50), illustrated in Figure 5, comprising a sheet-like structure (56) having a longitudinal dimension, a lateral dimension, and a thickness dimension and configured to be affixed to a surface of a tendon such that the longitudinal dimension of the sheet-like structure extends generally parallel to the load bearing direction of the tendon ([0013]; [0014], Lines 1-2; [0035], Line 3; [0037], Lines 6-7 & ([0038], Lines 1-7), the sheet-like structure including a first component configured to have a first density and comprising a plurality of pores for tissue in-growth and a plurality of longitudinal pathways that encourage tissue in-growth therein, wherein the longitudinal pathways extend along the longitudinal dimension of the sheet-like structure and have cross sections of about 150 microns to 200 microns, illustrated in Figures 9 and 10; and a second component configured to have a second density greater than the first density; wherein when affixed to the surface of the tendon, the sheet-like structure is configured to have an initial load share representing about 10% to 50% of a load applied to the supraspinatus tendon ([0015], Lines 1-7; [0035]; [0037], Lines 6-8; [0038], Lines 1-7; [0041], Lines 13-14; [0048], Lines 1-2 & [0051] – to clarify, it is stated that the sheet like structure can be make of individual sheets of poly-L-lactic acid and polycaprolactone; and it is well known in the art that the density of polycaprolactone is greater than that of poly-L-lactic acid).
Regarding claim 17, Van Kampen discloses the tendon repair implant of claim 13, wherein the first and second components (56) form discrete layers, illustrated in Figure 9 ([0051]).
Regarding claim 18, Van Kampen discloses the tendon repair implant of claim 13, wherein the second component is intermixed, at least in part, with the first component to form a composite material, illustrated in Figure 11 ([0052]).
Regarding claim 19, Van Kampen discloses the tendon repair implant of claim 13, wherein the pores range in size from about 20 to 400 microns, illustrated in Figure 9 ([0041], Lines 13-14).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Van Kampen.
Regarding claim 14, Van Kampen discloses the tendon repair implant of claim 13, ; and though it is not specifically disclosed that the first component is configured to have a first initial tensile modulus of about 5 MPa to 50 MPa, this parameter is considered an inherent property of the martial and a mere matter of normal design choice not involving a novel inventive step.  Van Kampen discloses that the first component of the tendon repair implant can comprise poly-L-lactic acid and/or polycaprolactone ([0046] & [0051]); and the originally filed specification of the current invention at hand, in paragraphs [0090], [0100] and [0106] states that suitable materials for the tendon repair material/the first and/or second components are polycaprolactone and poly-L-lactide (also known as poly-L-lactic acid).  Therefore, since the originally filed specification of the current invention at hand mentions polycaprolactone and poly-L-lactide are suitable materials for the first component, this would lead one to believe that these materials have the capability/are configured to have the above mentioned initial tensile modulus range.  Furthermore, it would also have been obvious and well within the capability of one having ordinary skill in the art at the effective filing date of the invention to determine an appropriate first initial tensile modulus for the first component, of the tendon repair implant, depending on the particular native tendon on which the repair implant is implanted on and its load sharing needs (as disclosed by Van Kampen: [0040], Lines 32-33); and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233.  Additionally, neither the claim, nor the originally filed specification gave any reason/benefit for, or criticality to the parameter of the first component configured to have a first initial tensile modulus of about 5 MPa to 50 MPa, as opposed to any another tensile modulus/modulus range.

Double Patenting
The no statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A no statutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Long, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Onium, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Torrington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on no statutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based terminal Disclaimer may be filled out completely online using web-screens. A terminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about terminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of no statutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 10,265,156, and claims 1-19 of U.S. Patent No. 10,888,415. Although the claims at issue are not identical, they are not patentably distinct from each other because all sets of claims set forth a tendon repair implant comprising a first sheet-like component, configured to have a first initial tensile modulus of about 5-50 MPa, and a second sheet-like component, configured to have a second initial tensile modulus greater than the first initial tensile modulus; wherein the first and second sheet-like components are configured to have an initial load share representing about 10%-50% of the load of a tendon when affixed to the tendon.  It is to be noted that omission, in the current application, of the additional structure set forth in the claims of the two above mentioned U.S. Patents, with subsequent loss of their function, would have been obvious to one of ordinary skill in the art at the time of the invention.

Allowable Subject Matter
Independent claims 1 and 20 would be allowable if rewritten or amended to overcome the rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, and the Double Patenting rejections, as set forth in this Office Action.
Claim 15 would be allowable if rewritten to include all of the limitations of the base claim and to overcome the rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, and the Double Patenting rejections, as set forth in this Office Action.
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DINAH BARIA whose telephone number is (571)270-1973. The examiner can normally be reached Monday - Thursday 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on 408-918-7557. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DINAH BARIA/Primary Examiner, Art Unit 3774